Citation Nr: 0428070	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for right hip 
disability.  The veteran was scheduled for a Board hearing at 
the RO in August 2004, but did not show up for the hearing.

On September 30, 2004, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2001, the veteran filed a claim for service 
connection for right hip disability.  In support of his 
claim, the veteran contends that in 1945, while serving in 
World War II in Germany, he was running at night, when he 
fell into a fox hole and injured his right knee and broke the 
pelvic socket in his right hip.  He explains that other 
soldiers had to pull him out of the foxhole.  He states that 
afterward, the Army did not treat him for his right hip 
injury.  The veteran contends that he has a current right hip 
disability as a direct result of the in-service injury, and 
that he should be compensated for this disability.

The service medical records show a right knee injury, but are 
negative for complaints of, or treatment for a right hip 
injury or disorder.  VA outpatient treatment reports from May 
2002 to November 2002 show complaints of right hip pain, and 
that the veteran ambulates with a limp.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2004).  A medical examination is 
necessary when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).
 
Here, the record does not contain sufficient medical evidence 
for VA to make a decision on whether the veteran's current 
right hip impairment is a disability that can be related to 
service.  This is a medical question.  Where the 
determinative issue involves medical causation or diagnosis, 
a competent medical opinion on the matter is needed.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the veteran 
should be afforded the proper medical examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for his 
right hip impairment since his separation 
from service.  Based on his response, the 
AMC should attempt to procure copies of 
all records that previously have not been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the AMC.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, etiology, severity, 
and date of onset of his right hip 
impairment.  Specifically, the examiner 
should determine whether the veteran's 
right hip impairment is a disability.  If 
so, the examiner next should determine 
whether it is at least as likely as not 
that the veteran's right hip disability 
is related to service to include the 
right knee injury that occurred in 
service.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  The examination report should 
be typed.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




